— Order unanimously reversed, without costs, and matter remitted to Erie County Family Court, for further proceedings in accordance with the following memorandum: Petitioner appeals from an order which modified a provision for child support in a divorce decree directing respondent to increase by $5 per week the support for each of his three children of the marriage. An examination of the record indicates that neither the court nor the hearing examiner, upon whose report the order was based, made specific findings of fact. Since this has made intelligent judicial review impossible, we remit the ■ matter to Family Court for an evidentiary hearing in which findings of fact and conclusions of law must be made (Family Ct Act, § 439, subd [c]; § 435; CPLR 4213, subd [b]). (Appeal from order of Erie County Family Court, Notaro, J. — child support.) Present — Dillon, P. J., Callahan, Boomer, Green and Schnepp, JJ.